DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 3/22/2022 has been entered. Claims 1, 3-9, 11, 13-18 and 20-24 remain pending in the application and rejected.

Response to Arguments
Applicant’s arguments on pages 9-10 with respect to claims 1, 3-9, 11, 13-18 and 20-24 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 103 as being unpatentable over Sirkin (US PGPub 2006/0064478) in view of Fishaimer (US PGPub 2014/0157057), and in further view of Jones (US PGPub 2013/0272146) because of the reasons below.
Applicant amends claims 1, 11 and 20 to receive one or more parameters for an optical network terminal (ONT) associated with a network device from a management device. And, claim 1, 11 and 20 further recite a network device and its method of performing tests by transmitting a test request message to load balancer device. However, examiner does not understand how the newly amended features in claims 1, 11 and 20 are related to the testing method performed by the network device recited in the same claims 1, 11 and 20. Particularly, the amended features of “one or more parameters that comprise an identifier” and/or “an optical network terminal (ONT)” are not relevant and inconsistent to the method of performing the testing. Examiner suggests to further clarify the claim set to show the relation of  “one or more parameters that comprise an identifier” and/or “an optical network terminal (ONT)” and the method of performing the testing by the network device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11, 13-18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sirkin (US PGPub 2006/0064478) in view of Fishaimer (US PGPub 2014/0157057) and Jones (US PGPub 2013/0272146), and in further view of Cerff (US Patent 9,270,480).

Regarding claims 1, 11 and 20, Sirkin teaches a first network device (Sirkin, see paragraph 0044, clients 301-305) comprising:
a processor (Sirkin, see paragraph 0044, clients 301-305) configured to:
receive a network address of a load balancer device from the management device (Sirkin, see paragraph 0045, When a client needs access to or would like to register with a particular service offered by one of server farms 331, 341 and 351, it issues a DNS name 311 request, such as a Domain Name Service lookup, containing the provisioned domain name. A DNS server 310 translates the domain name within the DNS name 311 request into the corresponding virtual IP address 336 and returns the virtual IP address to the requesting client via virtual IP address 312 message);
obtain a network address of a data collector device from the load balancing device (Sirkin, see paragraph 0079, the load balancer (e.g., load balancer 430) redirects the client to a server or an NTM-server pair in accordance with its load balancing methodology), wherein the data collector device has been selected by the load balancer device to balance loads across multiple data collector devices, and wherein the multiple data collector devices includes the data collector device (Sirkin, see paragraph 0046 and figure 8, This redirection may be distributed among the servers within the server farm 351 based on past redirection, in a round-robin fashion, or based on load feedback communicated to the load balancer by the servers of the server farm 341. Various other current or future load balancing methodologies may be employed, such as least connections, weighted round robin, weighted least connections, address space hashing and/or URL hashing. In step 830 of figure 8, load balancer redirects the client to the least loaded server. Client establishes a session directly with the server to which it was redirected).

Sirkin teaches the above yet fails to teach perform a test with the data collector device, wherein the data collector device is to: obtain a result of the test; and send the result to a data lake.
Then Fishaimer teaches perform a test with the data collector device (Fishaimer, see paragraphs 0041 and 0043, in step 312, receives a client request related to testing code. in step 318, the test agent invokes the method using the returned data values from the client),
wherein the data collector device is to:
obtain a result of the test (Fishaimer, see paragraph 0043, the test result is output by the test agent and provided to the client); and
send the result to a data lake (Fishaimer, see claim 8, the test result is sent to the test orchestrator and sent to the client via the test orchestrator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sirkin with code-free testing framework of Fishaimer more efficient in providing an automatic testing framework that autonomously inputs different, pre-selected data sets into the application and analyzes the resulting output (Fishaimer, see paragraph 0003).

Sirkin in view of Fishaimer teaches the above yet fails to teach send a test request that includes a User Datagram Protocol (UDP) packet carrying a Meida Access Control (MAC) address of the network device to the load balancer device based on the received network address.
Then Jones teaches send a test request that includes a User Datagram Protocol (UDP) packet carrying a Meida Access Control (MAC) address of the network device to the load balancer device based on the received network address (Jones, see paragraphs 0058 and  0060, As shown in FIG. 7A, data structure 700 may include user datagram protocol (UDP) data field 701, CPE media access control (MAC) address field 702, command field 703, request interval field 704, next request time field 705, download URL field 706, and upload URL field 707. CPE MAC address field 702 may store a MAC address, or some other identifier, associated with CPE 210).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sirkin in view of Fishaimer with network testing using a control server of Jones more efficient in providing some other network performance test based on some other testing standard (Jones, see paragraph 0013).

Sirkin in view of Fishaimer and Jones teaches the above yet fails to teach receive, from a management device, one or more parameters that comprise an identifier for an optical network terminal (ONT) associated with the network device.
Then Cerff teaches receive, from a management device, one or more parameters that comprise an identifier for an optical network terminal (ONT) associated with the network device (Cerff, see column 6 lines 22-27, The VLAN correlations in the data 78 may also be used to authenticate packet sources. In this regard, for each packet received by the OLT 31 from the optical fiber 38, the OLT logic 63 is configured to compare the source MAC identifier in the packet to the ONT data 78 in order to authenticate the source of the packet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sirkin in view of Fishaimer and Jones with systems and methods for ethernet-based management of optical networks using OMCI of Cerff more efficient in permitting Optical Network Terminal (ONT) registration and creation of VLANs for the Multiplexed Optical Network (MON) without requiring the use of gigabit PON (GPON) constructs, such as traffic containers (TCONTs) and dedicated GPON encapsulation method (GEM) ports (Cerff, see column 2 lines 24-28).

Regarding claims 3, 13 and 21, Sirkin in view of Fishaimer, Jones and Cerff teaches wherein the test includes at least one of:
an upload from the network device to the data collector device; or a download to the network device from the data collector device (Fishaimer, see paragraph 0030, The Method1 204A may have its own fields that are variables applicable only within Method1 204A. The three fields of user interface screen 203, FieldA 216, FieldB 217, and FieldC 218 can be collectively referred to as the properties of Method1 204A).

Regarding claims 4, 14 and 22, Sirkin in view of Fishaimer, Jones and Cerff teaches wherein the test includes one or more of: a Hypertext Transfer Protocol (HTTP) test; a User Datagram Protocol (UDP) test; a Transport Control Protocol (TCP) test; a TCP Maximum Throughput test; or a UDP Maximum Throughput test (Fishaimer, see paragraph 0030, The Method1 204A may have its own fields that are variables applicable only within Method1 204A. The three fields of user interface screen 203, FieldA 216, FieldB 217, and FieldC 218 can be collectively referred to as the properties of Method1 204A).

Regarding claims 5 and 15, Sirkin in view of Fishaimer, Jones and Cerff teaches wherein when the processor performs the test, the processor is configured to:
send, to the data collector device, a test header packet that indicates a number of packets to be sent from the network device to the data collector device and packet sequence numbers associated with the packets (Fishaimer, see paragraph 0025, As a result of the test agents (e.g., 104, 108, 112, 128, 132) registering with the test orchestrator, the test orchestrator 114 has knowledge of how to locate the application servers (e.g., 102, 106, 110, 126, 130)).

Regarding claims 6 and 16, Sirkin in view of Fishaimer, Jones and Cerff teaches wherein the processor is further configured to:
receive, from the data collector device, a trailer packet that indicates a number of packets that the data collector device received from the network device, an order in which the packets were received, and packet loss (Fishaimer, see paragraph 0023, the testable code can comprise a plurality of components and each component (e.g., a Java component) available within the environment of the J2EE server 106 may be an Enterprise Bean defined by a respective .class file).

Regarding claims 7, 17 and 23, Sirkin in view of Fishaimer, Jones and Cerff teaches wherein the parameters further comprise a location identifier associated with a geographical location of the network device (Fishaimer, see paragraph 0027, the J2EE Server1 may have an environmental variable that defines the default path locations for where all possible .class files are stored on the J2EE Server1 102).

Regarding claim 8, Sirkin in view of Fishaimer, Jones and Cerff teaches wherein the processor is to:
send, to the data collector device, a test location packet that includes the location identifier (Fishaimer, see paragraph 0027, the J2EE Server1 may have an environmental variable that defines the default path locations for where all possible .class files are stored on the J2EE Server1 102).

Regarding claims 9, 18 and 24, Sirkin in view of Fishaimer, Jones and Cerff teaches wherein the parameters further comprise identifiers for a gateway router and an optical line terminal (Fishaimer, see paragraph 0041, in step 312, receives a client request related to testing code),
wherein the optical line terminal is connected to the optical network terminal by an optical fiber (Fishaimer, see paragraph 0041, The test orchestrator, or the test agent, could send information to the client, in step 314, identifying available, testable components and their testable methods),
wherein the optical network terminal is connected to the gateway router by another optical fiber (Fishaimer, see paragraph 0043, in step 318, the test agent invokes the method using the returned data values from the client), and
wherein the network device is connected to the optical network terminal by a wire (Fishaimer, see paragraph 0043, This result can then be provided to the client, by the test agent in step 320, so that the client can observe that output of the method that results based on their input values they provided).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443